


SUBLEASE


THIS SUBLEASE (this “Sublease”) is made and entered into as of the 29th day of
July, 2013, by and between CAPITALSOURCE FINANCE LLC, a Delaware limited
liability company (“Sublandlord”), and PKH ENTERPRISES, LLC, a Maryland limited
liability company (“Subtenant”).


W I T N E S S E T H:


WHEREAS, by that certain Office Lease Agreement dated as of the 27th day of
April, 2007, as amended by Amendment No. 1 to Lease dated as of August 25, 2008,
Amendment No. 2 to Lease dated as of February 17, 2009, and Amendment No. 3 to
Lease dated as of April 8, 2010 (collectively and together with any other
amendments thereto, the “Prime Lease”), Wisconsin Place Office LLC (“Landlord”)
leases to Sublandlord certain premises (the “Master Premises”) in the building
known as Wisconsin Place and located at 5404 Wisconsin Avenue, Chevy Chase,
Maryland (the “Building”); and


WHEREAS, subject to the consent of Landlord, Subtenant desires to sublease from
Sublandlord, and Sublandlord desires to sublease to Subtenant, a portion of the
Master Premises consisting of approximately 6,300 square feet of rentable area
of the third (3rd) floor of the Building, as depicted on Exhibit A hereto
(hereinafter referred to as the “Subleased Premises”), all upon the terms and
subject to the conditions and provisions hereinafter set forth;


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and promises contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, Sublandlord
and Subtenant hereby agree as follows:


1.Demise; Use. Sublandlord hereby subleases to Subtenant and Subtenant hereby
subleases from Sublandlord the Subleased Premises for the term and rental and
upon the other terms and conditions hereinafter set forth, to be used and
occupied by Subtenant solely for general office use and for no other purpose.
2.Term; Sublease Year; Termination Option.
(a) The term of this Sublease shall commence on the date Sublandlord delivers
beneficial occupancy of the Subleased Premises to Subtenant with the
Subleasehold Improvements (defined below) substantially complete (the
“Commencement Date”), and unless sooner terminated pursuant to the provisions
hereof, shall terminate on May 25, 2024 or any earlier date as of which the
Prime Lease may be terminated (the “Expiration Date”). If Sublandlord receives a
written notice of termination of the Prime Lease from Landlord during the term
of this Sublease, Sublandlord shall promptly provide a copy of such notice to
Subtenant.
(b) A “Sublease Year” shall be (i) the period beginning on the Commencement Date
and ending on the last day of the twelfth (12) full calendar month following the
Commencement Date, and (ii) each twelve (12) calendar month period thereafter
through the Expiration Date.
(c) Tenant shall have a one-time right to terminate the Lease (the “Termination
Option”) on the last day of the sixtieth (60th) full calendar month following
the Commencement Date (the “Termination Date”) by providing Sublandlord with
written notice of its election to exercise the Termination Option no later than
twelve (12) months prior to the Termination Date; provided, however, that (i)
both as of the date Tenant delivers the aforesaid notice and as of the
Termination Date no default has occurred and continued beyond the expiration of
any applicable notice and cure period, and (ii) Tenant delivers the Termination
Fee (as hereinafter defined) to Sublandlord on or before the earlier of (A) that
date that is thirty (30) days following Sublandlord’s delivery to Subtenant of
Sublandlord’s calculation of the Termination Fee, and (B) the Termination Date.
Time is of the essence with respect to the foregoing. The term “Termination Fee”
shall mean the amount equal to the then unamortized portion of the Leasing Costs
(as hereinafter defined) assuming such costs have been amortized in equal
monthly installments over the initial term of this Sublease at eight percent
(8%) per annum simple interest. The term “Leasing Cost” shall include the amount
of all Base Rent abated pursuant to Section 3(c), all costs incurred by
Sublandlord in connection with the Subleasehold Improvements or any other
alterations to the Subleased Premises, and all brokerage and/or leasing
commissions associated with this Sublease. If Sublandlord and Subtenant amend
this Sublease in the future, the Leasing Costs shall be appropriately adjusted.
The Termination Option is personal to Subtenant, may not be exercised by any
other party, and shall become null and void upon the occurrence of an assignment
of the Sublease or a sublet of all of the Subleased Premises.
3.Base Rent.
(a) Subtenant shall pay to Sublandlord base rental (“Base Rent”) for the
Subleased Premises as follows:


Sublease Year


Annual Base Rent
per Rentable Square Foot


1
$42.50
2
$43.78
3
$45.09
4
$46.44
5
$47.83
6
$49.27
7
$50.75
8
$52.27
9
$53.84
10
$55.45
11
$57.12



Base Rent shall be due and payable in equal monthly installments. Each such
installment shall be due and payable in advance on the first day of each
calendar month of the term hereof. If the term of this Sublease commences on a
day other than the first day of a month or ends on a day other than the last day
of a month, Base Rent for such month shall be prorated; prorated Base Rent for
any such partial first month of the term hereof shall be paid on the date on
which the term commences. Concurrently with its execution of this Sublease,
Subtenant shall pay to Sublandlord the installment of Base Rent due for the
first full calendar month within the term of this Sublease following the
abatement period described in Section 3(c) below that falls within the first
(1st) Sublease Year.


(b) All Base Rent and additional rent shall be paid without any notice, setoff
or deduction whatsoever, and shall be paid to Sublandlord at its address set
forth in Section 15 below or at such other place as Sublandlord may designate by
notice to Subtenant.


(c) Notwithstanding anything to the contrary set forth above, so long as
Subtenant is not in default hereunder beyond any applicable notice and cure
period, Base Rent payable by Subtenant to Sublandlord as provided above shall be
abated with respect to (i) the first two (2) full calendar months following the
Commencement Date, and (ii) the first two (2) calendar months of each of the
second (2nd) through the fifth (5th) Sublease Year (collectively, the “Abated
Rent”). If Subtenant shall fail to timely make any payments due hereunder more
than two (2) times in any twelve (12) month period, then, in addition to any
other remedies available to Sublandlord, Subtenant shall not be entitled to any
Abated Rent from and after such second payment default.


(d) Sublandlord and Subtenant stipulate that the rentable square footage of the
Subleased Premises shall be 6,300 for all purposes of this Sublease and,
notwithstanding any provision of the Prime Lease to the contrary, shall not be
subject to remeasurement.


4.Additional Rent; Payments; Interest.


(a) In addition to the Base Rent described above, commencing on January 1, 2015,
Subtenant shall pay to Sublandlord additional rent with respect to the Subleased
Premises on account of Operating Expenses and Real Estate Taxes in accordance
with the provisions of the Prime Lease; provided, however, that Subtenant shall
be liable only for increases in Operating Expenses and Real Estate Taxes above a
calendar year 2014 base year. Subtenant’s share of the Operating Expenses and
Real Estate Taxes shall be determined in accordance with Section 4.1(b) of the
Prime Lease, except that the term “Premises” as used therein shall be deemed to
refer to the Subleased Premises.


(b) Subtenant shall pay to Sublandlord all other amounts payable by Sublandlord
under the Prime Lease which are attributable to the Subleased Premises (as
distinguished from the Master Premises generally) or attributable to Subtenant,
its agents, employees, customers or invitees. By way of example and not by way
of limitation, charges by Landlord for furnishing air conditioning or heating to
the Subleased Premises at times in addition to those certain times specified in
the Prime Lease, charges by Landlord for supplemental heating, ventilating and
air conditioning equipment or the use thereof, costs incurred by Landlord in
repairing damage to the Building caused by an employee of Subtenant, increased
insurance premiums due as a result of Subtenant’s use of the Subleased Premises,
and amounts expended or incurred by Landlord on account of any default by
Subtenant which gives rise to a default under the Prime Lease would be amounts
payable by Subtenant pursuant to this Section 4(b).


(c) Each amount due pursuant to Section 4(a) and 4(b) above and each other
amount payable by Subtenant hereunder, unless a date for payment of such amount
is provided for elsewhere in this Sublease, shall be due and payable on the
tenth day following the date on which Landlord or Sublandlord has given notice
to Subtenant of the amount thereof, but in no event later than the date on which
any such amount is due and payable under the Prime Lease.


(d) All amounts other than Base Rent payable to Sublandlord under this Sublease
shall be deemed to be additional rent due under this Sublease. All past due
installments of Base Rent and additional rent shall bear interest from the date
due until paid at the rate per annum equal to three (3) percentage points in
excess of any interest rate that is applicable to late payments pursuant to the
Prime Lease, unless a lesser rate shall then be the maximum rate permissible by
law with respect thereto, in which event said lesser rate shall be charged. All
past due installments of Base Rent and additional rent shall be subject to the
same late charges as are applicable to late payments under the Prime Lease.
    
(e) Subtenant shall pay directly to Landlord on or before the applicable due
dates for all services requested by Subtenant that are billed by Landlord
directly to Subtenant rather than through Sublandlord.


5.
Condition of Subleased Premises and Construction of Improvements.



(a) Subtenant accepts the Subleased Premises in their current “as-is” condition;
provided, however, that prior to the Commencement Date, Sublandlord, at its
cost, will build-out the Subleased Premises in accordance with the scope of work
attached hereto as Exhibit B (the “Subleasehold Improvements”).


(b) Subtenant’s taking possession of the Subleased Premises shall be conclusive
evidence as against Subtenant that the Subleased Premises were in good order and
satisfactory condition when Subtenant took possession (other than remaining
punchlist items as mutually agreed upon by Subtenant and Sublandlord) . Upon the
expiration of the term hereof, or upon any earlier termination of the term
hereof or of Subtenant’s right to possession, Subtenant shall surrender the
Subleased Premises in at least as good condition as at the commencement of the
term hereof, ordinary wear and tear excepted.


6.The Prime Lease.


(a) This Sublease and all rights of Subtenant hereunder and with respect to the
Subleased Premises are subject and subordinate to the terms, conditions and
provisions of the Prime Lease. Subtenant hereby assumes and agrees to perform
faithfully and be bound by, with respect to the Subleased Premises, all of
Sublandlord’s obligations, covenants, agreements and liabilities under the Prime
Lease and all terms, conditions, provisions and restrictions contained in the
Prime Lease except:


(i) for the payment of rent in amounts other than as set forth in this Sublease;


(ii) that Subtenant shall not have any obligation or right to construct or
install leasehold improvements except as may be expressly provided herein; and


(iii) that the following provisions of the Prime Lease do not apply to this
Sublease: any provisions in the Prime Lease allowing or purporting to allow
Sublandlord any rent concessions or abatements or construction allowances and
any provisions of the Prime Lease granting Sublandlord any expansion options,
renewal options, termination options, or rights of first offer or first refusal.


(b) Without limitation of the foregoing:


(i) Subtenant shall not make any changes, alterations or additions in or to the
Subleased Premises except as otherwise expressly provided herein;


(ii) If Subtenant desires to take any other action and the Prime Lease would
require that Sublandlord obtain the consent of Landlord before undertaking any
action of the same kind, Subtenant shall not undertake the same without the
prior written consent of Sublandlord. Sublandlord may condition its consent on
the consent of Landlord being obtained and may require Subtenant to contact
Landlord directly for such consent;


(iii) All rights given to Landlord and its agents and representatives by the
Prime Lease to enter the Master Premises shall inure to the benefit of
Sublandlord and its agents and representatives with respect to the Subleased
Premises;


(iv) Sublandlord shall also have all other rights, privileges, options,
reservations and remedies granted or allowed to or held by Landlord under the
Prime Lease;


(v) Subtenant shall maintain insurance of the kinds and in the amounts required
to be maintained by Sublandlord under the Prime Lease. All policies of liability
insurance shall name as additional insureds Landlord and Sublandlord and their
respective officers, directors or partners, as the case may be, and the
respective agents and employees of each of them. All policies of insurance
maintained by Subtenant in connection with this Sublease or the Subleased
Premises be written as primary policy coverage and not contributing to or in
excess of any coverage which Landlord and/or Sublandlord may carry.
Simultaneously with the execution of this Sublease and thereafter not later than
thirty (30) days before any scheduled date of expiration of such insurance,
Subtenant shall furnish Sublandlord with certificates of insurance evidencing
that Subtenant is carrying the insurance required to be carried by Subtenant
hereunder; and


(vi) Subtenant shall not do anything or suffer or permit anything to be done
which could result in a default under the Prime Lease or permit the Prime Lease
to be cancelled or terminated.


(c) Notwithstanding anything contained herein or in the Prime Lease that may
appear to be to the contrary, Sublandlord and Subtenant hereby agree as follows:


(i) Subtenant shall not assign, mortgage, pledge, hypothecate or otherwise
transfer or permit the transfer of this Sublease or any interest of Subtenant in
this Sublease, by operation of law or otherwise, or permit the use of the
Subleased Premises or any part thereof by any persons other than Subtenant and
Subtenant’s employees, or sublet the Subleased Premises or any part thereof,
without the prior written consent of Prime Landlord and Sublandlord (which
consent of Sublandlord shall not be unreasonably withheld, conditioned or
delayed);


(ii) Neither rental nor other payments hereunder shall abate by reason of any
damage to or destruction of the Subleased Premises, the Master Premises or the
Building or any part thereof, unless, and then only to the extent that, rental
and such other payments actually abate under the Prime Lease with respect to the
Subleased Premises on account of such event;


(iii) Subtenant shall not have any right to any portion of the proceeds of any
award for a condemnation or other taking, or a conveyance in lieu thereof, of
all or any portion of the Building, the Master Premises or the Subleased
Premises;


(iv) Subtenant shall not have any right to exercise or have Sublandlord exercise
any option under the Prime Lease, including, without limitation, any option to
extend the term of the Prime Lease or lease additional space; and


(v) Subject to Section 6(a) above, as between Sublandlord and Subtenant, in the
event of any conflict between the terms, conditions and provisions of the Prime
Lease and of this Sublease, the terms, conditions and provisions of this
Sublease shall, in all instances, govern and control.


(d) It is expressly understood and agreed that Sublandlord does not assume and
shall not have any of the obligations or liabilities of Landlord under the Prime
Lease and that Sublandlord is not making the representations or warranties, if
any, made by Landlord in the Prime Lease. With respect to work, services,
repairs and restoration or the performance of other obligations required of
Landlord under the Prime Lease, Sublandlord’s sole obligation with respect
thereto shall be to request the same, upon written request from Subtenant, and
to use reasonable efforts to obtain the same from Landlord, at no expense to
Sublandlord. Sublandlord shall not be liable in damages, nor shall rent abate
hereunder, for or on account of any failure by Landlord to perform the
obligations and duties imposed on it under the Prime Lease.


(e) Nothing contained in this Sublease shall be construed to create privity of
estate or contract between Subtenant and Landlord, except the agreements of
Subtenant in Sections 10 and 11 hereof in favor of Landlord, and then only to
the extent of the same.


7.Default by Subtenant.


(a) Upon the happening of any of the following:


(i) Subtenant fails to pay any Base Rent within five (5) days after the date
such payment is due;


(ii) Subtenant fails to pay any other amount due from Subtenant hereunder and
such failure continues for five (5) days after notice thereof from Sublandlord
to Subtenant;


(iii) Subtenant fails to perform or observe any other covenant or agreement set
forth in this Sublease and such failure continues for fifteen (15) days after
notice thereof from Sublandlord to Subtenant; or


(iv) any other event occurs which involves Subtenant or the Subleased Premises
and which would constitute a default under the Prime Lease if it involved
Sublandlord or the Master Premises;


Subtenant shall be deemed to be in default hereunder, and Sublandlord may
exercise, without limitation of any other rights and remedies available to it
hereunder or at law or in equity, any and all rights and remedies of Landlord
set forth in the Prime Lease in the event of a default by Sublandlord
thereunder.


(b) In the event Subtenant fails or refuses to make any payment or perform any
covenant or agreement to be performed hereunder by Subtenant, Sublandlord may
make such payment or undertake to perform such covenant or agreement (but shall
not have any obligation to Subtenant to do so). In such event, amounts so paid
and amounts expended in undertaking such performance, together with all costs,
expenses and attorneys’ fees incurred by Sublandlord in connection therewith,
together with interest on all of the foregoing at the rate specified in Section
4(d) above as applicable to late payments of rent, shall be due as additional
rent hereunder.


8.Nonwaiver. Failure of Sublandlord to declare any default or delay in taking
any action in connection therewith shall not waive such default. No receipt of
moneys by Sublandlord from Subtenant after the termination in any way of the
term or of Subtenant’s right of possession hereunder or after the giving of any
notice shall reinstate, continue or extend the term or affect any notice given
to Subtenant or any suit commenced or judgment entered prior to receipt of such
moneys.
9.Cumulative Rights and Remedies. All rights and remedies of Sublandlord under
this Sublease shall be cumulative and none shall exclude any other rights or
remedies allowed by law.
10.Indemnity. Subtenant agrees to indemnify, defend and hold harmless Landlord,
Sublandlord and the managing agent of the Building and each of their respective
officers, directors, partners, agents and employees, from and against any and
all claims, demands, costs and expenses of every kind and nature, including
attorneys’ fees and litigation expenses, arising from Subtenant’s occupancy of
the Subleased Premises, Subtenant’s construction of any leasehold improvements
in the Subleased Premises, any breach or default on the part of Subtenant in the
performance of any agreement or covenant of Subtenant to be performed or
performed by it under this Sublease or pursuant to the terms of this Sublease,
or any act or neglect of Subtenant or its agents, officers, employees, guests,
servants, invitees or customers in or about the Subleased Premises. Sublandlord
agrees to indemnify, defend and hold harmless Subtenant and its officers,
directors, partners, agents and employees from and against any and all claims,
demands, costs and expenses of every kind and nature, including reasonable
attorneys’ fees and litigation expenses, arising from any breach or default on
the part of Sublandlord in the performance of any agreement or covenant of
Sublandlord to be performed or performed by it under this Sublease or pursuant
to the terms of this Sublease. In case any such proceeding is brought against
any of said indemnified parties, the indemnifying party covenants, if requested
by indemnified party, to defend such proceeding at its sole cost and expense by
legal counsel reasonably satisfactory to the indemnified party.
11.Waiver of Subrogation. Anything in this Sublease to the contrary
notwithstanding, Sublandlord and Subtenant each hereby waives any and all rights
of recovery, claims, actions or causes of action against the other and the
officers, directors, partners, agents and employees of each of them, and
Subtenant hereby waives any and all rights of recovery, claims, actions or
causes of action against Landlord and its agents and employees, for any loss or
damage that may occur to the Subleased Premises or the Master Premises, or any
improvements thereto, or any personal property of any person therein or in the
Building, by reason of fire, the elements or any other cause insured against (or
required by the Prime Lease or this Sublease to be insured against) under valid
and collectible fire and extended coverage insurance policies, regardless of
cause or origin, including negligence, except in any case which would render
this waiver void under law.
12.Brokerage Commissions. Each party hereby represents and warrants to the other
that it has had no dealings with any real estate broker or agent in connection
with this Sublease, excepting only Larsen Commercial Real Estate Services, Inc.
and Strongbow Solutions (whose commission shall be paid by Sublandlord pursuant
to the terms of a separate written agreement), and that it knows of no other
real estate broker or agent who is or might be entitled to a commission in
connection with this Sublease. Each party agrees to protect, defend, indemnify
and hold the other harmless from and against any and all claims inconsistent
with the foregoing representations and warranties for any brokerage, finder’s or
similar fee or commission in connection with this Sublease, if such claims are
based on or relate to any act of the indemnifying party which is contrary to the
foregoing representations and warranties.
13.Successors and Assigns. This Sublease shall be binding upon and inure to the
benefit of the successors and assigns of Sublandlord and shall be binding upon
and inure to the benefit of the successors of Subtenant and, to the extent any
such assignment may be approved, Subtenant’s assigns.
14.Entire Agreement. This Sublease contains all the terms, covenants, conditions
and agreements between Sublandlord and Subtenant relating in any manner to the
rental, use and occupancy of the Subleased Premises. No prior agreement or
understanding pertaining to the same shall be valid or of any force or effect.
The terms, covenants and conditions of this Sublease cannot be altered, changed,
modified or added to except by a written instrument signed by Sublandlord and
Subtenant.
15.Notices. Notices and demands required or permitted to be given by either
party to the other with respect hereto or to the Subleased Premises shall be in
writing and shall be served either by personal delivery with a receipt
requested, by overnight air courier service or by United States certified or
registered mail, return receipt requested, postage prepaid, addressed as
follows:
If to Sublandlord:     


CapitalSource Finance LLC
5404 Wiconsin Avenue, Second Floor
Chevy Chase, MD 20815
Attn: General Counsel


If to Subtenant (prior to occupancy of the Subleased Premises):     


PKH Enterprises, LLC
4641 Montgomery Avenue, Suite 300
Bethesda, Maryland 20814
Attn: Patricia K. Hammar


Notices and demands shall be deemed to have been given two (2) days after
mailing, if mailed, or, if made by personal delivery or by overnight air courier
service, then upon such delivery. Either party may change its address for
receipt of notices by giving notice to the other party.


16.Authority, etc. Each party represents and warrants to the other that this
Sublease has been duly authorized, executed and delivered by and on behalf of
such party and constitutes its valid, enforceable and binding agreement.
17.Security Deposit.


(a) Concurrently with its execution of this Sublease, Subtenant shall deposit
with Sublandlord an amount equal to Forty-Four Thousand Six Hundred Twenty-Five
Dollars ($44,625), in immediately available federal funds, as security for the
full and faithful performance of every provision of this Sublease to be
performed by Subtenant. If Subtenant defaults with respect to any provision of
this Sublease, including, but not limited to, the provisions relating to the
payment of rent, Sublandlord may use, apply or retain all or any part of said
security deposit for the payment of any rent and any other sum in default, or
for the payment of any other amount which Sublandlord may spend or become
obligated to spend by reason of Subtenant’s default or to compensate Sublandlord
for any other loss or damage which Sublandlord may suffer by reason of
Subtenant’s default. If any portion of said security deposit is so used or
applied, Subtenant shall, within five (5) days after written demand therefor,
deposit cash with Sublandlord in an amount sufficient to restore the security
deposit to its original amount, and Subtenant’s failure to do so shall be a
material breach of this Sublease. Except to the extent required by law,
Sublandlord shall not be required to keep said security deposit separate from
its general funds, and Subtenant shall not be entitled to interest on any
security deposit. If Subtenant shall fully and faithfully perform every
provision of this Sublease to be performed by it, said security deposit or any
balance thereof shall be returned to Subtenant (or, at Sublandlord’s option, to
the last assignee of Subtenant’s interest hereunder) within thirty (30) days
after the expiration of the term and Subtenant’s vacation of the Subleased
Premises. Nothing herein shall be construed to limit the amount of damages
recoverable by Sublandlord or any other remedy to the security deposit.


(b) At Subtenant’s election, the security deposit may take the form either of
cash or of an unconditional, irrevocable letter of credit (the “Letter of
Credit”) from a U.S. banking institution reasonably acceptable to Sublandlord,
insured by a federal insurance agency (“Issuer”). The Letter of Credit shall (i)
meet the requirements of the “Uniform Customs and Practice for Documentary
Credits,” ICC No. 500 (1993 Edition), (ii) name Sublandlord as beneficiary,
(iii) be in the amount of the security deposit required hereunder, (iv) be
payable in full or partial draws against Sublandlord’s sight draft, (v) include
an “evergreen” provision which provides that the Letter of Credit shall be
renewed automatically on an annual basis unless the Issuer delivers thirty (30)
days prior written notice of cancellation to Sublandlord, (vi) have an initial
expiration date no earlier than one year from the date of issue, and (vii)
otherwise be in form and substance satisfactory to Sublandlord. In the event the
Letter of Credit is ever not renewed when required hereunder, Sublandlord shall
have the right to draw upon the Letter of Credit and hold the proceeds thereof
as a cash security deposit.


18.Parking. During the term of this Sublease, Subtenant shall have the right to
purchase two (2) monthly parking permits in the Building’s parking garage for
each 1,000 square feet of rentable area in the Subleased Premises, upon the
terms and conditions set forth in Article XXIV of the Prime Lease. Sublandlord
shall, at no additional cost, expense or liability to Sublandlord, use
commercially reasonable efforts to assist Subtenant in procuring parking
vouchers at prevailing rates for the use of the Building’s parking garage by
Subtenant’s invitees. Subtenant shall coordinate payment, parking permits, and
parking vouchers directly with Landlord or the operator of the Building’s
parking garage.
19.Furniture. Throughout the term of this Sublease, Subtenant shall be permitted
to use the furniture located in the Subleased Premises on the date of this
Sublease (the “Furniture”), which furniture is described on Exhibit C hereto.
The Furniture is provided in its “as-is” condition upon delivery of the
Subleased Premises. Subtenant shall maintain the Furniture in good condition and
repair, ordinary wear and tear excepted, and shall leave the Furniture in the
Subleased Premises upon the expiration or earlier termination of this Sublease.
Sublandlord shall have no liability for moving the Furniture or any of
Subtenant’s own personal property.
20.Signs. Subject to Landlord’s approval, Subtenant, at its sole expense, (i)
may install one (1) Building-standard suite entry sign at the main entrance to
the Subleased Premises that identifies “PKH Enterprises” and “PKHammar Legal” as
occupants of the Subleased Premises, and (ii) shall be entitled to two (2)
listings on the Building directory in the main lobby of the Building (one of
which may identify “PKH Enterprises” and the other “PKHammar Legal” as occupants
of the Subleased Premises.
21.Modifications. Sublandlord shall not amend the Prime Lease with respect to
any provision that would affect Subtenant’s rights or obligations hereunder
without the Subtenant’s prior written consent.
22.No Breach of Prime Lease. Sublandlord shall not do or permit to be done any
act which may constitute a breach or violation of any term, covenant or
condition of the Prime Lease and which is not cured within any cure period
granted under the Prime Lease.
23.Consent of Landlord. The obligations of Sublandlord and Subtenant under this
Sublease are conditioned and contingent upon Landlord consenting hereto by
executing and delivering a counterpart of this Sublease or a separate instrument
signifying its consent. In the event Landlord’s consent is not obtained within
thirty (30) days after the date hereof, this Sublease shall be null and void,
and neither Sublandlord nor Subtenant shall have any further obligations or
liability hereunder or to each other with respect to the Subleased Premises.
24.Examination. Submission of this instrument for examination or signature by
Subtenant does not constitute a reservation of or option for the Subleased
Premises or in any manner bind Sublandlord, and no lease, sublease or obligation
of Sublandlord shall arise until this instrument is signed and delivered by
Sublandlord and Subtenant and the consent of Landlord is obtained as described
in Section 23 above.
[REMAINDER OF PAGE BLANK; SIGNATURE PAGE FOLLOWS]
IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as of
the date aforesaid.


ATTEST/WITNESS:
Sublandlord:


CAPITALSOURCE FINANCE LLC






By: ______________________________






By: ___/s/ John A. Bogler         
   John A. Bogler
Its: ___CFO__________________________




 
Subtenant:


PKH ENTERPRISES, LLC






By: ___/s/ Philip Hammar_____________






By: _      /s/ Patricia K. Hammar      


Its:       Managing Member         





EXHIBIT A


Subleased Premises


{to be attached}


[a123113exhibit1037image1.gif]


EXHIBIT B


Subleasehold Improvements


{to be attached}


DEMOLITION
1.
G.C. shall coordinate demolition with existing and new walls shown in the space
plan.

CEILINGS
2.
Existing lighting, ceiling grid and tile and GWB ceiling to be reused throughout
space. G.C. to patch and repair at locations of demolition. Lighting layout to
be reconfigured to accommodate new partition layout.

3.
G.C. to provide and install new square downlights and linear diffusers to match
existing at Reception.

4.
G.C. to provide separate line item pricing for two (2) wall washers at reception
glass wall.

5.
G.c. to provide separate line item pricing for under cabinet light fixtures at
new Pantry.

FINISHES
6.
G.C. shall provide ceramic tile floor at $ /SF at Reception.

7.
G.C. shall provide new wall paint through out and new accent walls at each
existing Office.

8.
G.C. shall provide and install new luxury vinyl tile at $ /SF at Pantry.

9.
G.C. shall provide and install new VCT at Server Room.

10.
At Conference, G.C. to provide and install new manual Modernfold partition with
COM fabric, coordinate structural steel reinforcement.

11.
G.C. shall patch and match existing finishes and ceiling at areas of new work
and demolition. G.C. to coordinate public corridor finishes with Capital Source
Bank.

MILLWORK
12.
At Pantry; G.C shall provide and install new plastic laminate upper and lower
cabinets with 2’-0” deep solid surface counter top. G.C. shall provide and
install new 2’-0” deep solid surface counter top at new bar top table at Pantry,
counter top to waterfall down to the floor.

13.
At Reception; G.C shall provide and install new wood plastic laminate reception
desk with 2’-6” deep plastic laminate countertop with grommets, plastic laminate
box/box/file, and 10” deep stone transaction ledge.

14.
At Coffee Station; G.C. shall provide and install wood plastic laminate lower
cabinets with 2’-0” stone countertop and backsplash.

15.
At Conference Room; G.C. shall provide and install new wood plastic credenza
with lower cabinets and 2’-0” stone countertop.

16.
At Coats; G.C. to provide and install new melamine coat rod and shelf.

MECHANICAL/ENGINEERING
17.
G.C. shall provide an air balance report for full suite upon completion of
construction.

18.
The building is fully sprinklered. Modify sprinkler head location as required.

19.
Configure the existing base building HVAC as necessary to accommodate the new
plan and meet code.

20.
G.C. shall provide and install exhaust fan with operable switch at Pantry.

21.
G.C. shall provide and install exhaust fan and louver in door at Server Room to
properly cool tenant equipment.

DOORS
22.
G.C. to provide new 3’-0”x8’-0” paint grade doors with painted frames to match
existing at all areas of new work.

23.
At Main Suite Entry; G.C shall provide and install new 3’-0” full height single
glass herculite doors to match other tenants on the floor at with butt-glaz
glass panels to the right of the door.

24.
G.C to provide and install new butt-glaz glass walls at Conference, glass detail
to match existing glass sidelights.

25.
G.C. to relocate existing glass office panels behind Reception desk. Provide
film product for tenant logo in color or contrasting finish to existing panels.

26.
G.C. to provide and install new 3’-0”x8’-0” stain grade suite entry door to
match building standard, at back of tenant suite..

POWER
27.
Existing power to be reused. Existing tele/data will need to be terminated back
to panel in existing Floor Telecom Room. New tele/data to be pulled by tenant
vendor.

28.
New one (1) card reader to be installed at all each suite entry door. G.C to
coordinate with tenant security vendor.

29.
At Conference;G.C. to provide and install two (2) new floor boxes for
power/data/VGA and cable at powered tables. New power/data/cable to be provided
at new tenant provided TV locations above new credenza.

PLUMBING
30.
At Pantry; G.C shall provide and install new stainless steel dishwasher,
microwave and refrigerator with water dispenser. Along with a new sink with
disposal and waterline for tenant provided coffee maker.

31.
At Coffee Station, G.C. shall provide and install new waterline for tenant
provided coffee maker.

WALLS
32.
G.C shall relocate existing panel offices, existing power and furniture to new
location of interior offices.

33.
G.C shall provide and install new slab to slab demising partition at public
corridor extension, Files , Storage and Server.

34.
At Conference; G.C. shall provide and install new slab to slab sound insulated
partitions, unless otherwise noted. At Movable Partition pocket, walls to be
slab to ceiling.



[a123113exhibit1037image2.gif]
EXHIBIT C


Furniture




•
20 office desk sets

•
10 workstations

•
43 ergonomic chairs

•
20 bookcases

•
File Cabinets

◦
12- 2 drawer file cabinets

◦
4- 3 drawer file cabinets

◦
7- 4 drawer file cabinets






1
GENBUS/937547.1

